Name: 80/366/EEC: Council Decision of 26 March 1980 amending Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seedproducing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-03

 Avis juridique important|31980D036680/366/EEC: Council Decision of 26 March 1980 amending Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seedproducing crops Official Journal L 090 , 03/04/1980 P. 0037****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 205 , 13 . 8 . 1979 , P . 1 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 . ( 7 ) OJ NO L 237 , 21 . 9 . 1979 , P . 33 . COUNCIL DECISION OF 26 MARCH 1980 AMENDING FIFTH COUNCIL DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 80/366/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ), AS LAST AMENDED BY DIRECTIVE 79/692/EEC ( 4 ), AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ), AS LAST AMENDED BY DIRECTIVE 79/692/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN DECISION 76/538/EEC ( 6 ), AS LAST AMENDED BY DECISION 79/804/EEC ( 7 ), THE COUNCIL DECLARED THAT FIELD INSPECTIONS CARRIED OUT IN 22 THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN THE COMMUNITY DIRECTIVES ; WHEREAS IT HAS BEEN ESTABLISHED THAT IN CHILE ALSO THERE ARE RULES ON SEED CONTROL FOR A RANGE OF PLANT SPECIES , WHICH PROVIDE FOR OFFICIAL FIELD INSPECTIONS CARRIED OUT DURING THE PERIOD OF SEED PRODUCTION ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRY AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE PRESCRIBED FIELD INSPECTIONS SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO EACH OF THE ABOVEMENTIONED DIRECTIVES ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE TABLE IN THE ANNEX TO DECISION 76/538/EEC IS HEREBY AMENDED AS FOLLOWS : REFERENCE NO 23 GIVEN IN THE ANNEX TO THIS DECISION SHALL BE ADDED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA **** ANNEX // // REF . NO // COUNTRY // AUTHORITY // SPECIES // SPECIAL CONDITIONS // // 1 // 2 // 3 // 4 // 5 // // 23 // CHILE ( RCH ) // // - BEET // 1 , 3 , 5 , 6 // // // // - GRASS SPECIES SUBJECT TO NATIONAL RULES ON VARIETAL CONTROL // 1 , 3 , 4 , 5 // // // // - RED CLOVER // 1 , 3 , 4 , 5 // // // // - CEREALS , EXCEPT CANARY GRASS , MAIZE AND RICE // 1 , 3 , 4 , 5 // SERVICIO AGRICOLA Y GANADERO , UNIDAD TECNICA DE SEMILLAS ( DEPARTMENT FOR AGRICULTURE AND CATTLE . TECHNICAL DEPARTMENT FOR SEEDS .)